Exhibit 10.28
 
No. [      ]




Employment Contract Form






Party A (Employer) Name: Liaoning Creative Bellows Co., Ltd.


Corporate Representative: LU, Bei


Form of Corporation: Wholly Foreign Owned Enterprise


Address:Tieling City Economical Development Zone - Maoshan Industry Park, Area C


Tel: 040-6129600                                                                                                         .








Party B (Employee) Name: MA,
Sheng                   Sex           Male           Age           59           


Home
Address                                                                                                                       .


ID                                                                                                                               .


Tel:                                                                                                                            .
 


 
Produced by Tieling City Labor and Social Security Department in 2010
 
 
 

--------------------------------------------------------------------------------

 
 
Notes for Signing an Employment Contract
 


1.  
At the time of hiring, the employer shall inform the nature of duties, the
working condition, place, occupational hazards, safety condition, pay rate and
any other information inquired by the employee; Employer has right to obtain
employee’s basic information directly relating to this contract.



2.  
Employer is not allowed to detain ID or any other documents of employee, neither
to collect any bond from employee nor any other valuable item.



3.  
Employer is not allowed to hire any person less than age of 16.



4.  
For any employment contract over three month but less than one year, the
probation period shall not exceed one month;  for any contract over one year but
less than three year, the probation period shall not exceed two month; for any
fixed term contract over three years or non fixed term contract, the probation
period shall not exceed six month.



Every employer shall only require probation once for each employee.


For any assignment-base employment or employment contract less than three
months, no probation shall be required.


The probation period shall be included in the term of contract. For those only
proscribes probation period, such probation shall be deem waived and such period
constitutes employment term


5.  
Any compensation by the employer shall not be below the local minimum wage
standard.



Any compensation to the probation worker shall not be less than 80% of the
minimum wage or contracted wage received by the one in the same title, which is
still subject to the local minimum wage standard.
 
6.  
Any overtime compensation shall not be less than 150% of regular rate; any
weekend compensation without paid off-day shall not be less then 200%
of  regular rate; Any holiday compensation shall not be less than 300% of
regular rate.

 
 
 

--------------------------------------------------------------------------------

 
 
7.  
If employer unreasonably deduct or delay the payment in violation of any labor
protection law, regulations and rules, resulting in the loss of employee, the
employer shall complain to the local labor protection administrative authorities
where the employer locates at the telephone number  .



8.  
Employer shall pay social security insurance in accordance with relevant law,
regulation and rules of State and the local place.



9.  
Both parties shall read the contract carefully in order to define its rights and
duties.



10.  
Both parties shall fill the employment form honestly.



11.  
Any issues not exhausted in this contract shall follow the State law and
regulations.



Under Labor Law of People’s Republic of China, Labor Contract Law of People’s
Republic of China and the relevant State regulations, each party shall enter
this contract in compliance with the principles of “lawful, fair, equal,
voluntary, consensus, honest and creditable.”
 
ONE                           Term of Employment


Party A and B choose the first of the following forms as the term of employment:


(One)                          Fixed Term:                      From August 1,
2011 to August 1, 2012 .


(Two)                         Non Fixed Term:  Starting
from          Year            Month       Day


(Three)                       Assignment
Period:                                           Starting
from          Year            Moth          Day  till
                                            ­­­­­­­­­­­­­­___________________job
is finished.n


Including probation from          Year     Month    Day 
to     Year    Month       Day


TWO                         Place, Duties and Time of Work


(Four)                        Based upon the need of Party A and the
requirements of position, Party B agrees to be employed by Party A  in the title
of Financial Supervisor.  According to Party A and B, such title is changeable
and thus any modification agreement signed by both parties or notice pursuant to
that shall constitute the appendixes to this contract.
 
 
 

--------------------------------------------------------------------------------

 


(Five)                         Party B shall complete the required project
quantities to the required quality according to Part A’s requirement.


(Six)                            Party B’s working day shall not exceed 8 hours
per day, 40 hours per week with at least one weekly day off.


            If Party A is unable to comply with the above provision, after
approval from the labor protection authority, the working time shall be computed
on the basis of comprehensive working load or irregular working system.


THREE                      Wage and Salary


(Seven)                      Based on its own compensating system, Party A shall
define Party B’s working schedule pursuant to the  1st of the following wage
forms:


1.  
Party A and B agree to a monthly (monthly, daily, hourly) wage form.  The
monthly wage rate is 8000 RMB. The probation wage rate is __________RMB/Month
(Week, Day, Hour)



2.  
Party A and B agree to Hutchison piece wage system. The piece rate is
__________RMB



                            Party A shall provide board and accommodation or the
equivalent, which shall not be credited to the wage.
 
(Eight)                        Party A shall made the wage payable to Party
B  before    6th        of each month in currency.


(Nine)                         If both party choose monthly/daily/hourly wage
system, Party A shall made the wage payable to Party B pursuant to agreed time
in currency.


FOUR                        Social Security and Benefit


(Ten)                          Party A shall establish and improve a benefit
system in accordance with the State and provincial regulations. Party A shall
make efforts to improve the benefit to the staff and upgrade the benefiting
treatment to Party B.


(Eleven)                     Party A and B shall join the social security
program as required by the State and submit the payment timely.


(Twelve)                    Any compensation regarding occupational disease and
injury shall comply with the current law, regulation, rules and policies.
 
 
 

--------------------------------------------------------------------------------

 


(Thirteen)                  Any medical expense and treatment for disease and
injury occurred out of employment shall comply with the current law, regulation,
rules, policies and rules provided by Party A abiding the law.


(Fourteen)                 Party A shall provide the benefits in the following
to Party B
__________________________________________________________________________________________________________________________________________________________________.


FIVE                           Safety Protection and Working Condition


(Fifteen)                     Labor Safety Protection.  In order to protect the
safety and health of the employee, Party A shall provide necessary safety
equipments and medical protection as required by the State, provincial and local
labor safety and sanitation law, regulations and rules.


(Sixteen)                    Party A shall adopt any necessary measures in
accordance with Occupational Disease Prevention Law and the relevant law,
regulations and adopt medical protection to prevent occupational disease.


(Seventeen)              Working Condition. Party A shall provide Party B with
working space and conditions satisfying the State, provincial and local safety
and sanitation requirements.


(Eighteen)                 Party A shall provide Party B with safety and
sanitation education and training. Party B shall strictly abide to the safety
operating procedure and system when working.


SIX                             Performance and Modification


(Nineteen)                 Employer and Employee shall perform their duties
completely pursuant to the employment contract.
 
(Twenty)                   Any change to the employer’s name, corporate
representative, chief officer or investor shall not have effect on the
performance of this contract.


(Twenty One)           Any merger or acquisition to the employer shall not
invalidate this contract.  The successor of the employer shall continue to
perform this contract.


(Twenty Two)          Any modification to this contract shall be negotiated and
agreed between and by the employer and employee , and reduced to a writing.


The modified contract shall be held by the employer and employee, with one copy
to each.
 
 
 

--------------------------------------------------------------------------------

 


SEVEN                      Termination


(Twenty Three)        The employment contract can be terminated by the agreement
of employer and employee.


(Twenty Four)          Permissible unilateral termination shall satisfy the
requirements provided by Article 37, 38, 39, 40 and 41 of Employment Contract
Law.  If any occurrence to Party B satisfies the Article 42 of Employment
Contract Law, Employer is not allowed to terminate this contract relying on
Article 40 and 41 of Employment Contract Law.


(Twenty Five)           In any event the Article 44 of Employment Contract Law
is satisfied, this contract shall automatically be terminated.


EIGHT                       Compensation and Damage


(Twenty Six)             In any event one of incidents provided by the Article
46 of Employment Contract Law occurs, employer shall compensate employee.


The rate for compensation shall comply with the Article 47 of Employment
Contract Law.


(Twenty Seven)       In any event that employer violates Employment Contract Law
by terminating or rescinding this contract, if employee demands for continuing
performance, employer shall comply; if employee does not demand for continuing
performance or any continuing performance is in fact impossible, employer shall
provide compensation required by Article 87 of Employment Contract Law.


(Twenty Eight)         Employer shall issue certificate of termination or
recession at the time of terminating or rescinding this contract. Employer shall
complete the transfer of employee’s file and social security account with 15
days.


                Employee shall complete the work transition as agreed by both
parties.


                Employee shall complete the work transition as agreed by both
parties. If Employment Contract Law requires compensation, employer shall confer
such compensation at the time of transition.


                Any document pertaining to employment contract termination or
recession shall be kept in record for at least two years.
 
 
 

--------------------------------------------------------------------------------

 


NINE                          Disputes Settlement


(Twenty Nine)          Any disputes arising from the performing this contract
shall  be resolved through the negotiation by and between the parties, if
failed, shall submit to local labor dispute arbitration committee (or labor
dispute arbitration court) within one year of the dispute. Any disagreement to
the decision of such arbitration shall be resorted to the local People’s Court
within fifteen days.


TEN                            Miscellaneous


(Thirty)                      Any miscellaneous issue recognized between and by
the Party A and B is as following:
_______________________________________________________________________________________________________________________________________________________________.


(Thirty)                      Any provisions of this contract inconsistent with
the State law and regulations shall adapt to the state law and regulations
accordingly.


This contract has two counterparts, with one held by each party.


This contract takes effect on the day of signature and seal by both parties. The
employment relationship shall be constituted on the first day of work.


 
 

Party A (Official Seal):  Party B (Signature): Seal in Red: Liaoning Creative
Bellows Co., Ltd. /s/ Ma, Sheng     Authorized Agent or   Representative
(Signature or Seal):   /s/ Bei Lu       Date of Signature: August 1, 2011 Date
of Signature: August 1, 2011

                                                                           









Notary Date:                       Year       
          Month                    Day
 
 